
	
		I
		111th CONGRESS
		2d Session
		H. R. 5603
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2010
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Older Americans Act of 1965 to make
		  available to Guam, American Samoa, the Virgin Islands of the United States, and
		  the Commonwealth of the Northern Mariana Islands additional funds for community
		  service senior opportunities.
	
	
		1.AmendmentsSection 506(a)(2) of the Older Americans Act
			 of 1965 (42 U.S.C. 3056d(a)(2)) is amended—
			(1)by striking 0.75 percent and inserting 1.0
			 percent,
			(2)in subparagraph (A) by striking 30
			 percent and inserting 25 percent, and
			(3)in subparagraph (B) by striking 10
			 percent and inserting 25 percent.
			2.Application of
			 amendmentsThe amendments made
			 by this Act shall not apply with respect to funds appropriated before the date
			 of the enactment of this Act.
		
